          Case 1:19-cv-00057-KD-MU Document 30 Filed 04/01/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA

                               )
CHRISTOPHER LEE PRICE,         )
                               )
                Plaintiff,     )
                                                 Case No. 19-cv-57
                               )
        v.                     )
                                                 CAPITAL CASE
                               )
JEFFERSON S. DUNN,
                               )
COMMISSIONER, ALABAMA                            SCHEDULED FOR EXECUTION ON
                               )
DEPARTMENT OF CORRECTIONS, in                    APRIL 11, 2019
                               )
his official capacity, et al.,
                               )
                Defendants     )
                               )
                               )

                         NOTICE OF SUPPLEMENTAL AUTHORITY

          Plaintiff Christopher Lee Price, through undersigned counsel, wishes to alert the Court to

the Supreme Court’s April 1, 2019 decision in Bucklew v. Precythe, No. 17-8151 (slip op.), which

addresses several of the issues that the parties in this matter have raised in their summary judgment

papers.

          First, Bucklew holds that whether a method of execution is “available” for Eighth

Amendment purposes is a federal question that is not controlled by a State’s statutory law. Slip

Op., at 19-20. Bucklew holds that a method of execution may be an “available” one even if the

State’s legislature has not yet authorized it as a method of execution. Id.

          Second, Bucklew holds that, unless it has a “legitimate penological reason” for doing so, a

State cannot refuse to employ a method of execution that would carry a significantly reduced risk

of severe pain, as compared to the method the State is proposing to use. Id. at 13. The Supreme

Court in Bucklew held that the State of Missouri had a legitimate penological reason for declining

to execute the inmate with nitrogen hypoxia, a method of execution that has not yet been used on
        Case 1:19-cv-00057-KD-MU Document 30 Filed 04/01/19 Page 2 of 4



any inmate in the United States, because the Missouri legislature had not authorized nitrogen

hypoxia as a method of execution. Id. at 22. Here, of course, the Alabama legislature has

authorized nitrogen hypoxia as a lawful of method of execution in the State. As the justification

for its refusal to execute Mr. Price with that method, the State is relying on two facts that would

not satisfy Bucklew’s “legitimate penological justification” requirement: (i) Mr. Price did not file

an “election” by June 30, 2019, and (ii) the Alabama Department of Corrections has not yet gotten

around to finalizing its nitrogen hypoxia protocol. The lack of penological justification for the

State’s refusal is made even more plain by the fact that the State already has made agreements with

nearly 50 inmates to use nitrogen hypoxia as the method of execution. 1

        Third, the Supreme Court in Bucklew faulted the inmate for not showing that the State

could purchase nitrogen gas and for not submitting to the district court a detailed protocol about

how the nitrogen hypoxia would be employed on him. 2 Mr. Price, by contrast, has submitted an

affidavit showing that nitrogen can be purchased no questions asked with ordinary transactional

effort. Moreover, the Alabama Department of Corrections has already been charged by the

legislature to develop the nitrogen hypoxia protocol. If the Court believes Mr. Price needs to

preempt the Department of Corrections and propose a methodology himself, he is happy to do so.




1
  If a basis for denying a method of execution would not satisfy Bucklew’s “legitimate penological
justification” requirement, it cannot plausibly satisfy the Equal Protection Clause’s rational basis
requirement either.
2
 Mr. Price notes that the inmate in Bucklew waited until 12 days before his execution to request nitrogen
hypoxia as his execution method. Mr. Price, by contrast, sent his nitrogen hypoxia “election” letter to the
Warden Cynthia Hall and the Attorney General’s Office before his execution date was even set.


                                                   -2-
       Case 1:19-cv-00057-KD-MU Document 30 Filed 04/01/19 Page 3 of 4




                                   Respectfully submitted,

                                   ROPES & GRAY LLP


                                   By: /s/ Aaron M. Katz
                                      Aaron M. Katz (admitted pro hac vice)
Dated: April 1, 2019                  Prudential Tower
                                      800 Boylston Street
                                      Boston, Massachusetts 02199-3600
                                      (617) 951-7000 (phone)
                                      (617) 951-7050 (fax)
                                      aaron.katz@ropesgray.com

                                      Attorney for Plaintiff,
                                      CHRISTOPHER LEE PRICE




                                     -3-
        Case 1:19-cv-00057-KD-MU Document 30 Filed 04/01/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of April, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the all counsel of record.

Dated: April 1, 2019                              /s/ Aaron M. Katz

                                                  ROPES & GRAY LLP
                                                  Aaron M. Katz, Esq. (admitted pro hac vice)
                                                  Prudential Tower
                                                  800 Boylston Street
                                                  Boston, MA 02199-3600
                                                  Tel.: (617) 951-7000
                                                  Fax: (617) 951-7050
                                                  aaron.katz@ropesgray.com




                                                -4-
